Schedule A Funds (with respect to Investor Class Shares) Direxion Monthly S&P 500® Bull 2X Fund 0.65% Direxion Monthly S&P 500® Bear 2X Fund 0.65% Direxion Monthly NASDAQ-100® Bull 2X Fund 0.65% Direxion Monthly NASDAQ-100® Bear 2X Fund 0.65% Direxion Monthly Dollar Bull 2X Fund 0.65% Direxion Monthly Dollar Bear 2X Fund 0.65% Direxion Monthly Latin America Bull 2X Fund 0.65% U.S. Government Money Market Fund 0.45% Direxion Monthly Small Cap Bull 2X Fund 0.65% Direxion Monthly Small Cap Bear 2X Fund 0.65% Direxion Monthly Emerging Markets Bull 2X Fund 0.65% Direxion Monthly Emerging Markets Bear 2X Fund 0.65% Direxion Monthly Developed Markets Bull 2X Fund 0.65% Direxion Monthly Developed Markets Bear 2X Fund 0.65% Direxion Monthly Commodity Bull 2X Fund 0.65% Direxion Monthly 10 Year Note Bull 2X Fund 0.65% Direxion Monthly 10 Year Note Bear 2X Fund 0.65% Dynamic HY Bond Fund 0.60% HY Bear Fund 0.65% Direxion Monthly China Bull 2X Fund 0.65% Commodity Trends Strategy Fund 0.39% Financial Trends Strategy Fund 0.40% Direxion/Wilshire Dynamic Fund 0.30% Direxion Long/Short Global IPO Fund 0.65% Funds (with respect to Investor Class Shares) Evolution Managed Bond Fund 0.50% Evolution All-Cap Equity Fund 0.50% Evolution Market Leaders Fund 0.50% Evolution Alternative Investment Fund 0.50% PSI Core Strength Fund 0.45% PSI Macro Trends Fund 0.45% PSI Total Return Fund 0.45% Funds (with respect to Service Class Shares) HCM Freedom Fund 0.55% Spectrum Select Alternative Fund 0.55% Spectrum Global Perspective Fund 0.55% Spectrum Equity Opportunity Fund 0.55% Funds (with respect to Institutional Class Shares) Commodity Trends Strategy Fund 0.39% Financial Trends Strategy Fund 0.40% Direxion/Wilshire Dynamic 0.30% Direxion Long/Short IPO Fund 0.65% Dated:July 1, 2009 Amended:August 26, 2009 Amended:
